Citation Nr: 1032916	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right leg varicose veins.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2007 and May 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, IA.  The Veteran testified at a Board hearing at the RO 
in May 2010 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.    


FINDINGS OF FACT

1.  Hearing loss was not manifested during active service or 
within one year after separation from service, and is not 
otherwise causally related to service.

2.  The Veteran's right leg varicose veins are manifested by 
persistent edema incompletely relieved by elevation of extremity.

3.  The Veteran's right leg varicose veins are not manifested by 
stasis pigmentation, intermittent ulceration or eczema.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
during active service, and is not otherwise etiologically related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for a 20 percent disability rating, but no more, 
for right leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.321, 
Part 4, 4.7, 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through a VCAA letter dated April 2007 the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  The VCAA letter to the appellant was provided in April 
2007 prior to the initial unfavorable decisions in November 2007 
and May 2008.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   The 
April 2007 letter gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal.   

Duty to Assist at the Hearing

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the elements of 
the claims that were lacking to substantiate the claims for 
benefits.  The VLJ specifically noted the issues as entitlement 
to service connection for hearing loss and entitlement to an 
initial disability rating in excess of 10 percent for varicose 
veins.  The representative and the VLJ then asked questions to 
ascertain whether the Veteran currently suffers from hearing loss 
that is related to noise exposure during service or whether the 
Veteran has had hearing loss continuously since service.  The 
representative and the VLJ also attempted to determine the level 
of severity of the Veteran's varicose vein disability.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
The VLJ specifically asked the Veteran about any treatment and 
suggested records that may be useful to the Veteran's claim 
including records from the Veteran's private physician and from 
the Veteran's employment.  The Veteran submitted the additional 
suggested records after the hearing and the Board subsequently 
reviewed the claims file to ensure the inclusion of those 
records.  

Neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claims for benefits.  The Veteran's representative and the 
VLJ asked questions to draw out the Veteran's level of disability 
of varicose veins and to determine if the Veteran has hearing 
loss related to service or continuity of symptomatology of 
hearing loss since service.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless 
error.  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, VA examination reports, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in July 2007 and 
February 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.



Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss as an organic disease of the nervous system and 
therefore a presumptive disability.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Veteran's lay statements that he has had hearing loss since 
service and that his current hearing loss is related to service 
constitute the only evidence of record in favor of service 
connection for hearing loss.  The Board must consider all lay and 
medical evidence as it pertains to the issue.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  Here, the Veteran 
claims that he was informed by his place of employment in 1970 
that he had significant hearing loss in his left ear.  He also 
testified that he noticed the hearing loss since his separation 
from service.    

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of hearing 
loss since separation from service.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of hearing loss since active service is 
inconsistent with the other lay and medical evidence of record.  
While he now asserts that his disorder began in service, the 
Veteran's March 1965 separation examination shows normal hearing 
levels.  Additionally, an audiometric report from the Veteran's 
place of employment showed normal hearing in March 1975, April 
1977, and June 1979, with the first evidence of a hearing loss 
disability dated June 1982.  His medical evaluations at 
separation from service and for years after service are more 
contemporaneous to service and are therefore of more probative 
value than the more recent assertions made many years after 
service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (upholding a Board decision assigning more probative value 
to a contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different etiology); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding 
Board decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

Again, the post-service medical evidence does not reflect 
complaints or treatment related to hearing loss for over 15 years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1965) and initial 
findings of hearing loss in approximately 1982 (over 15 years 
later).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and the normal hearing evaluations from service 
separation to June 1982.  For these reasons, the Board finds that 
the weight of the lay and medical evidence is against a finding 
of continuity of symptoms since service separation. 

Although the evidence does not show continuity of symptoms since 
service, service connection may be granted if the evidence shows 
that the Veteran's hearing loss was manifested during service, 
within one year of separation from service, or is causally 
related to service.  The Board finds that the Veteran's hearing 
loss was not manifested during service or within one year of 
service.  Service treatment records are silent regarding any 
complaints, treatment, or diagnosis of hearing loss during 
service.  Upon separation of service, the Veteran's March 1965 
examination showed normal hearing.  Additionally, the Board again 
notes normal hearing evaluations in March 1975, April 1977, and 
June 1979, with the first evidence of a hearing loss disability 
dated June 1982.  

The Veteran has not demonstrated that he has expertise in medical 
matters.  While there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus between 
an inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating his 
present disability to his active service, the Board finds that 
the etiology of the Veteran's hearing loss is too complex an 
issue, one typically determined by persons with medical training, 
to lend itself to lay opinion evidence.  

Although the Veteran may be competent to testify as to symptoms 
such as hearing difficulty, which is non-medical in nature, he is 
not competent to render a medical diagnosis or etiology or 
opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature); see also, Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  No medical evidence of record finds a 
relation between active duty service and the Veteran's hearing 
loss.  The only medical opinions in the file were provided by VA 
examiners in July 2007 and February 2009.  The examiners opined 
that it is not at least as likely as not that the Veteran's 
hearing loss is due to military service.  In rendering their 
opinions, they noted the lack of documentation of hearing loss at 
a time near the Veteran's military service, the Veteran's history 
of left inner ear disease (Meniere's disease) beginning many 
years following his separation from military service, the 
asymmetrical configuration of hearing loss that is more 
consistent with pathologies other than noise exposure, and the 
Veteran's history of occupational noise exposure.  There is no 
contrary medical opinion of record.

For all these reasons, the Board finds that the Veteran's hearing 
loss was not incurred during service or within one year after 
separation from service.  Additionally, the record provides no 
persuasive indication that any current hearing loss is related to 
service, in particular considering the documented onset of 
hearing loss over 15 years after separation from service and the 
negative medical nexus opinions dated July 2007 and February 
2009.  Therefore, the Board finds that a preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Increased Rating

The present appeal involves the Veteran's claim that the severity 
of his service-connected varicose vein disability warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time, and different ratings can 
be assigned for different periods of time in a practice known as 
"staged ratings."  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The Veteran's service-connected varicose veins have been rated by 
the RO under the provisions of Diagnostic Code 7120.  Under this 
regulatory provision, intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, warrants a 10 percent disability rating.  Persistent 
edema incompletely relieved by elevation or extremity, with or 
without beginning stasis pigmentation or eczema, warrants a 20 
percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 
7120. 

The Veteran was afforded a VA examination in July 2007.  At that 
time, the Veteran noted a history of varicose veins on the lower 
right leg with persistent edema and pain, aching, and throbbing 
after prolonged walking or standing.  The Veteran reported that 
the symptoms relieved by elevation or compression hosiery.  Upon 
physical examination the examiner noted no edema, stasis 
pigmentation, or eczema.  He did note some tenderness along the 
medial right lower leg when firm pressure was applied to check 
for edema.  The examiner diagnosed venous varicosities, noting 
that the Veteran's leg bothers him with pain and swelling when up 
on his feet for a prolonged period of time, but that he is still 
able to walk the treadmill for 20 minutes and do yardwork.  

The Veteran submitted a statement in May 2008 noting that that he 
had his wife measure both legs and his right leg was 1.5 inches 
larger in circumference than the left leg.  

The Veteran was afforded another VA examination in February 2009.  
The Veteran reported a history of varicose veins on the right 
lower leg with edema partially relieved by elevation of the 
extremity and rest.  He reported discoloration, pain, and aching 
after prolonged walking or standing relieved by elevation or 
compression hosiery.  Upon physical examination the examiner 
noted right lower extremity edema without stasis pigmentation or 
eczema.  The Veteran's right thigh and right calf were slightly 
larger in circumference than his left.  The examiner stated that 
the Veteran's edema is worse at the end of the day after he has 
been on his feet, which is consistent with venous circulation 
issues, and therefore an examination done earlier in the day may 
not pick up the leg circumference differences he actually 
experiences.   

In May 2010, the Veteran's private physician submitted a 
statement noting a history of varicose veins and venous 
insufficiency, which has caused chronic right lower extremity 
swelling.   

The Veteran testified at a hearing before the Board in May 2010.  
The Veteran noted that he had not been on his feet prior to the 
VA examinations and therefore the swelling was not accurately 
measured.  He reported chronic edema.  His representative also 
asserted that he had eczema of his legs. 

The Veteran's disability is currently rated at 10 percent.  To 
receive a 20 percent disability rating, the evidence must show 
persistent edema incompletely relieved by elevation or extremity, 
with or without beginning stasis pigmentation or eczema.  The 
Veteran is certainly competent to testify as to symptoms such as 
swelling, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  The Veteran has testified as to chronic 
swelling of his right leg.  The Veteran's private physician also 
reported chronic right lower extremity swelling.  In February 
2009, the VA examiner noted right lower extremity edema without 
stasis pigmentation or eczema.  He also explained why the July 
2007 examination may not have accurately measured the Veteran's 
edema, noting that the Veteran's edema is worse at the end of the 
day after he has been on his feet, which is consistent with 
venous circulation issues, and therefore an examination done 
earlier in the day may not pick up the leg circumference 
differences he actually experiences.

Based on the Veteran's testimony and the medical evidence, the 
Board finds that the Veteran has persistent edema, incompletely 
relieved by elevation of extremity, without beginning stasis 
pigmentation or eczema.  Thus, a disability rating of 20 percent 
is warranted.  

The Board must then consider whether a disability rating in 
excess of 20 percent is appropriate.  To receive a 40 percent 
disability rating, the evidence must show persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  As stated above, the Veteran is certainly competent 
to testify as to symptoms that are non-medical in nature such as 
discoloration or changes in the skin condition; however he is not 
competent to render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis).  The Veteran's 
representative claims that the Veteran's right leg and foot are 
blue and that he has eczema of his legs.  The Board notes however 
that both the July 2007 and February 2009 VA examiners found no 
evidence of stasis pigmentation or eczema or ulcerations.  The 
remainder of the claims file is silent regarding these symptoms.  
Accepting the Veteran's complaints of discoloration and a skin 
condition, the Board finds that based on the medical evidence of 
record these symptoms are not manifestations of eczema or stasis 
pigmentation.  Therefore, a disability rating of 20 percent 
disabling, but no more, is warranted, throughout the pendency of 
the appeal.   Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with swelling, discoloration, 
complaints of eczema, and associated pain.  The diagnostic code 
specifically addresses pain, edema, stasis pigmentation, and 
eczema, specifically addressing all of the Veteran's complaints 
regarding his varicose veins.  Therefore, the Board is of the 
opinion that the Rating Schedule measures and contemplates these 
aspects of his disability, so that extraschedular consideration 
is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability rating by reason of individual unemployability 
due to service-connected disabilities (TDIU) claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record.  Through testimony 
or other evidence of record, there is no indication that 
unemployment has resulted from service-connected disabilities.  
  




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a 20 percent disability rating, but no more, for 
right leg varicose veins is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


